

Exhibit 10.3


EMPLOYMENT AGREEMENT EXTENSION


THIS EMPLOYMENT AGREEMENT EXTENSION (the “Agreement”) is made and entered into
effective as of March 31, 2006 between FindEx.com, Inc., a Nevada corporation
(the “Corporation”), and Kirk R. Rowland (“Officer”) as a term extension to the
previous Employment Agreement originally entered into on July 25, 2003.


R E C I T A L S



A.  
Officer desires to remain employed by the Corporation as Chief Financial Officer
pursuant to the terms and conditions set forth in the Employment Agreement dated
July 25, 2003.




B.  
The Corporation desires to employ Officer in such capacity pursuant to the terms
and conditions set forth in the Employment Agreement dated July 25, 2003.



THE PARTIES AGREE to extend the term of the Employment Agreement for a period of
two years from this date. All terms and conditions set forth in the Employment
Agreement dated July 25, 2003 shall remain in effect for the additional two-year
term extension.


WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.
 
OFFICER:
 
/s/ Kirk R. Rowland
Kirk Rowland




COMPANY:
 
/s/ Steven Malone
        Steven Malone
FindEx.com, Inc.


 

